Bobbitt, J.
Petitioner herein has attempted to appeal to this court from a judgment of the LaPorte Circuit Court dismissing his petition for writ of habeas corpus for want of jurisdiction.
The purported assignment of errors wholly fails to comply with Rulé 2-6 of this court, 1954 edition.
Also, the purported transcript before us not only fails to comply with Rule 2-3 of this court, 1954 edition, but so many essential parts of the record are missing that we could not determine the case on the merits even though we were inclined to waive the requirements of Rules 2-3 and 2-6, supra.
For these reasons the petition is dismissed.
Landis, C. J., Arterburn, Achor and Emmert, JJ., concur.
Note. — Reported in 135 N. E. 2d 519.